Mahoning C.P. No. 99CV1389. This cause is pending before the court as an appeal of a contest of election pursuant to R.C. 3515.15. Upon consideration of appellant’s motion to expedite briefing,
IT IS ORDERED by the court that the motion to expedite briefing be, and hereby is, granted..
IT IS FURTHER ORDERED by the court that the Clerk of the Court of Common Pleas of Mahoning County transmit the common pleas court record immediately.
IT IS FURTHER ORDERED by the court that appellee shall file her merit brief within eight days of the date of this entry, and appellant shall file his reply brief, if any, within three days after the filing of appellee’s brief.